Campbell J.
Complainants, twenty-nine in number, filed their bill to restrain the collection of the taxes for the year 1865, levied against them on the assessment roll of the town of Waverly, in Yan Burén county. They aver that they are all tax payers and land owners in the township, and set forth the amount which is assessed upon each of them on the assessment roll, which is alleged to be in the usual form, including taxes for state, county and town purposes. One of the complainants avers his aggregate taxes to exceed $100. The rest vary from $6.45 to $85.98. Their property is not described or valued, and the bill does not show what proportion of the taxes was for township purposes. The illegal taxes complained of are certain taxes assessed to refund bounties, which are included in the taxes for township purposes. The bill prays an injunction to prevent the collection of all the taxes on-the roll in the hands of the town treasurer. An injunction was allowed on condition that complainants respectively pay into court *263the amounts assessed against them respectively, which was done accordingly.
Defendants demurred for misjoinder of complainants, and for want of equity. The demurrer was sustained, and the bill dismissed. The court also ordered the money deposited to be paid over to the town treasurer.
We think the demurrer was well taken. If it should be assumed that complainants can thus join their several causes of individual grievance in one bill, they have entirely failed to point out any tangible grievance of such a specific nature as to enable a court to relieve it.. The bill cannot be maintained to remove a cloud upon land without showing what the land is, and there is no averment giving either description, quantity or value. It is not asserted that any part of the tax is illegal except a part of the town tax. As the state and county taxes are separately charged, it was, at least, possible to distinguish the town taxes from the rest, whether the bounty tax was or was not put by itself. No illegality in a town tax could, before the land should be actually sold, affect the other taxes. And complainants, if entitled to relief at all, could only be relieved against the tax which included the illegal charge. It was, therefore, incumbent on them to show distinctly the grievance to be remedied. The bill must be certain enough to furnish the means of giving the precise relief needed. No court can give assistance to a party who does not show what he is entitled to demand. The bill asks relief against what must be presumed to be legal as well as illegal taxes, and the court has no means of ascertaining one from the o.ther, while complainants could have given tho means, but have neglected to do so.
Without passing upon the several other questions discussed, we think the demurrer properly sustained for want of equity, and the decree thus far must be affirmed, with costs.
*264We think, however, that the court could not properly direct the money deposited to be paid over by the register to the township treasurer. The tax for bounty purposes was manifestly illegal, and even if it were not so, there had been no issue or hearing which could enable the court to determine that the parties had no defense against the enforcement of collection in whole or in part. The dismissal of this bill could not affect any legal defenses which any of them might set up against the levy of any of the taxes. And the case being out of court, there is no way now to reach the facts, as there is nothing on record to show the true amount of lawful charges. This portion of the decree must be vacated. But as the decree is affirmed on the merits of the cause, and this has formed no main part of the controversy, the defendants are entitled to their costs in this court.
Christiancy J. and Cooley J. concurred.
Martin Ch. J. did not sit.